           Case 2:20-cv-01280-MV-SMV Document 32 Filed 07/21/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

KIMBERLY BECK
and TRAVIS LORENTZ,

           Plaintiffs,

v.                                                                                     No. 20-cv-1280 GBW/SMV

UNITED STATES OF AMERICA
and ROBERT JOHN MITCHELL,

           Defendants.

                                             SCHEDULING ORDER

           THIS MATTER is before the Court on a telephonic Rule 16 scheduling conference held

on July 21, 2021. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 25] is

adopted, except as modified below. The Court will permit discovery as follows:

           1.       25 Interrogatories by each party to any other party;

           2.       25 Requests for Production by each party to any other party;

           3.       No limit on the number of Requests for Admission served by each party at
                    this time;1

           4.       10 depositions per side;

           5.       Depositions limited to 4 hours of questioning on the record unless extended
                    by agreement of the parties, except depositions of parties and experts, which
                    are limited to 7 hours of questioning on the record unless extended by
                    agreement of the parties.

           In accordance with the Civil Justice Expense and Delay Reduction Plan adopted in

compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. § 473(a)(1), this


1
    Requests for Admission are subject to the deadline for termination of discovery.
        Case 2:20-cv-01280-MV-SMV Document 32 Filed 07/21/21 Page 2 of 3




case is assigned to a “complex” (210-day) track classification. The Court sets the following case

management deadlines:

            Plaintiff2 moves to amend the pleadings or join                            September 1, 2021
            additional parties by:3

            Defendant moves to amend the pleadings or join                           September 15, 2021
            additional parties by:3

            Plaintiff discloses experts and provides expert                           December 20, 2021
            reports or summary disclosures by:4

            Defendant discloses experts and provides expert                              January 19, 2022
            reports or summary disclosures by:4

            Termination of discovery:                                                  February 16, 2022

            Motions relating to discovery filed by:5                                        March 8, 2022

            Pretrial motions other than discovery motions6 filed                           March 18, 2022
            by:

            Proposed Pretrial Order due from Plaintiff to                                      May 3, 2022
            Defendant by:

2
  Herein, the terms “Plaintiff” and “Defendant” encompass both singular and plural meanings.
3
  Amendment must comply with Fed. R. Civ. P. 15(a).
4
  The parties must disclose every expert witness who is expected to testify, even if the expert is not required to submit
an expert report. See Fed. R. Civ. P. 26(a)(2)(B)–(C); D.N.M.LR-Civ. 26.3(b). Summary disclosures are, under certain
circumstances, required of treating physicians. Farris v. Intel Corp., 493 F. Supp. 2d 1174, 1180 (D.N.M. 2007)
(Treating physicians who do not submit Rule 26 expert reports may only testify “based on . . . personal knowledge
and observations obtained during [the] course of care and treatment[.]”); see Blodgett v. United States, No. 2:06-CV-
00565 DAK, 2008 WL 1944011, at *5 (D. Utah May 1, 2008) (unpublished) (“[T]reating physicians not disclosed as
experts are limited to testimony based on personal knowledge and may not testify beyond their treatment of a patient.”
(quoting Witherspoon v. Navajo Refining Co., No. 03-cv-1160 BB/LAM, 2005 WL 5988650, at *1 (D.N.M. June 28,
2005) (unpublished)); William P. Lynch, Doctoring the Testimony: Treating Physicians, Rule 26, and the Challenges
of Causation Testimony, 33 Rev. Lit. 249 (2014).
5
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
6
  This deadline applies to motions related to the admissibility of experts or expert testimony that may require a Daubert
hearing, but otherwise does not apply to motions in limine. The Court will set a motions in limine deadline in a separate
order.
                                                           2
        Case 2:20-cv-01280-MV-SMV Document 32 Filed 07/21/21 Page 3 of 3




           Proposed Pretrial Order due from Defendant to                                    May 17, 2022
           Court by:7

         Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Discovery must be completed on or before

the discovery deadline. Accordingly, service of written discovery is timely only if the responses

are due prior to the discovery deadline. A notice to take deposition is timely only if the deposition

takes place prior to the discovery deadline. The pendency of dispositive motions does not stay

discovery.

         IT IS SO ORDERED.


                                                                         ______________________________
                                                                         STEPHAN M. VIDMAR
                                                                         United States Magistrate Judge




7
 The Proposed Pretrial Order must provide that no witnesses, except rebuttal witnesses whose testimony cannot be
anticipated, will be permitted to testify unless the name of the witness is furnished to the Court and opposing counsel
no later than 30 days prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good
cause shown.
                                                          3
